t c memo united_states tax_court w richard morgan and janice j morgan petitioners v commissioner of internal revenue respondent docket no 10641-o0l filed date lori j sellers and michael c phillips for petitioners michael l boman for respondent memorandum opinion cohen judge the within proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or we must decide whether respondent should be permitted to levy on petitioners’ assets to collect a tax_liability owed by petitioners for unless - - otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in raymore missouri at the time they filed their petition assessments were made against petitioners for federal_income_tax for and the assessments were related to petitioners’ investments in the early 1980's in tax_shelter activities petitioners filed for bankruptcy on date the internal_revenue_service irs filed a proof_of_claim in the bankruptcy case for and federal income taxes petitioners objected to the irs proof_of_claim related to the tax_liability in the bankruptcy case but later withdrew that objection on date the bankruptcy court granted petitioners a discharge petitioners’ tax_liability for and was not discharged in the bankruptcy petitioners’ tax_liability for was discharged in the bankruptcy but the discharge does not prevent the collection of the liability from property that was exempt from the bankruptcy_estate petitioners were aware that the irs retained the right to levy on their exempt assets petitioners’ withdrawal of their objection to the proof_of_claim of the irs for the tax_liability stated the debtors morgans and the united_states agree that notwithstanding the fact that the underlying debt is dischargeable for the tax_year a federal_tax_lien filed by the internal_revenue_service encumbers all of the debtors’ property including any exempt_property to the extent it exists xk kek the only asset that petitioners had that was exempt from the discharge order was the pension_plan of petitioner w richard morgan petitioner in the bankruptcy proceedings petitioners were represented by an attorney petitioners were also represented by a tax attorney with respect to their and income_tax liabilities petitioners’ tax attorney had been engaged in the practice of tax law since and had experience in tax controversies and transactions planning petitioners’ tax attorney had reviewed the law regulations and procedures on installment agreements in date petitioners submitted an offer-in-compromise to the irs which was later rejected after the rejection of the offer-in-compromise petitioners’ delinquent tax accounts were assigned to revenue_officer elizabeth cooper cooper between date and date cooper advised petitioners’ attorney on numerous occasions that petitioners needed to commence monthly payments immediately while petitioners prepared a second offer- - in-compromise in date cooper issued a wage levy to petitioner’s employer on date cooper mailed to petitioners’ attorney a letter regarding the submission of another offer-in-compromise and establishing an installment_agreement the letter also stated regarding the tax_liability special procedures branch is in the process of getting it abated cooper’s representation was based on her knowledge that the tax_liability was discharged in bankruptcy her lack of knowledge that the pension_plan was an exempt asset in the bankruptcy and her communications with the special procedures branch that told her that would be abated at the time of the installment_agreement cooper believed that there would be no levies and no collection for an installment_agreement for and was executed by petitioners on date and on behalf of respondent on date the amount owed under the installment_agreement was dollar_figure and the agreement required_payments of dollar_figure per month there was no provision regarding in the installment_agreement the installment_agreement was meant to be an interim situation until petitioners could submit another offer-in- compromise in date cooper advised petitioners’ attorney to have petitioners send money directly to her until could - - be abated and the installment_agreement could be entered into the computer records by entering into the installment_agreement petitioners were able to secure release of the wage levy petitioners have continued to make payments of dollar_figure per month under the installment_agreement during the summer of cooper continued to have discussions with the special procedures branch concerning the abatement of the tax_liability and the pension_plan on date special procedures instructed cooper to obtain additional information regarding the pension_plan on date petitioners’ attorney forwarded the pension_plan information and an attached letter to cooper the letter from petitioners’ attorney explained his understanding of the effect of the installment_agreement which was that the irs would not commence additional collection procedures so long as the morgans complied with the terms of the installment_agreement petitioners were sent a final notice_of_intent_to_levy and notice of your right to a hearing on date the taxes owed with penalties and interest as set forth in the final notice were dollar_figure dollar_figure and dollar_figure for and respectively petitioners filed a request fora collection_due_process_hearing on date the hearing was held in or about date at the hearing petitioners argued that the tax was discharged in bankruptcy and that -- - the irs was precluded from levy while an installment_agreement was in effect the notice_of_determination was mailed to petitioners on date in which the appeals officer determined that the irs may enforce by levy the tax_lien against assets that were exempt from the bankruptcy the determination also stated that as long as petitioners comply with the terms of the installment_agreement there would be no collection or levies to collect taxes owing for and discussion petitioners contend that they entered into the installment_agreement for and based on the representation by the irs that taxes owed for would be abated and therefore there would be no levy action while the installment_agreement was in effect petitioners argue that absent the representation by the irs they would have included the tax_liabilities in the installment_agreement petitioners’ position is that the irs is estopped from levying on petitioners’ assets for the tax_liability while the installment_agreement is in effect the amount of the tax_liability is not in dispute in this case thus we shall review respondent’s administrative determination for an abuse_of_discretion 114_tc_176 equitable_estoppel is a judicial doctrine that precludes a party from denying its own - representations which induced another to act to his or her detriment 98_tc_695 this court has recognized that estoppel is applied against the commissioner with the utmost caution and restraint id 90_tc_684 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the taxpayer must establish the following elements before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error ina statement of fact and not in an opinion or statement of law the taxpayer’s ignorance of the true facts the taxpayer’s reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed 104_tc_13 affd 140_f3d_240 4th cir estoppel requires a finding that the taxpayer relied on the government’s representations and suffered a detriment because of that reliance id the court_of_appeals for the eighth circuit to which this case is appealable has also held that estoppel --- - against the government also requires a showing of affirmative misconduct 89_f3d_536 8th cir petitioners present their estoppel case as follows cooper made false representations to petitioners when she represented that the tax_liabilities for would be abated and that there would be no more levies if petitioners signed the installment_agreement cooper’s representations were misstatements of fact not of law petitioners believed that the irs was going to abate the tax_liability for and thus there would be no levies or collection so long as the installment_agreement was in effect petitioners entered into the installment_agreement for the and tax_liabilities based on their reliance on the representations of cooper and petitioners relied on cooper’s statements to their detriment because absent the representation petitioners would have included in the installment_agreement and there would be no levy on the pension_plan assets respondent argues that petitioners have not satisfied the traditional requirements of estoppel much less shown affirmative misconduct because there was no reasonable reliance and no detriment to petitioners petitioners’ claim of reliance on cooper’s statements is not reasonable petitioners were aware that even though the tax_liability was discharged in bankruptcy the irs retained the right to levy on their exempt assets and that there was a lien --- - attached to the pension_plan assets petitioners were represented by an attorney in bankruptcy and were also represented by a tax attorney in their dealings with the irs petitioners’ attorney knew that was not included in the installment_agreement and also knew that the irs retained a right to levy the pension_plan assets for the tax_liability the knowledge of petitioners’ attorney is imputed to them see nolte v commissioner tcmemo_1995_57 affd 99_f3d_1146 9th cir petitioners have not suffered a detriment as a result of executing the installment_agreement petitioners’ claim only that they would have included the tax_year in the installment_agreement if they had known that the liability was not going to be abated and thus the irs would not be allowed to levy on petitioners’ pension_plan assets because petitioners have not defaulted on their installment_agreement in nolte v commissioner supra the taxpayer had been erroneously advised that his account had been paid in full the taxpayer alleged that the existence of a deficiency and interest was a detriment the court held that the taxpayer would owe the deficiency whether or not respondent made the misstatement petitioners have been paying dollar_figure per month on a tax_liability that they are legally obligated to pay see 65_tc_351 making payments on a -- - legally due tax does not constitute detrimental reliance petitioners have the ability to withdraw from the installment_agreement at any time the monthly payment does not even cover the interest accruing on their liabilities rather than a detriment petitioners have received the benefit of a favorable installment_agreement for and a release of the wage levy and a delay in the collection of their tax_liability for several additional years an agent’s promise to abate or not collect the tax does not create a legal right see 827_f2d_907 3d cir no detriment where a taxpayer is not legally entitled to benefit from an agent’s promise not to collect in another case commenced by petitioners that related to the collection of their tax_liabilities morgan v united_states aftr 2d ustc par big_number w d mo the district_court held that petitioners could not rely upon the oral representations of cooper to vary the terms of their installment_agreement in that case petitioners maintained that cooper had represented to them that the irs would not take further collection efforts so long as plaintiffs remained current on their payments id the irs applied an overpayment from to petitioners’ total unpaid account the district_court granted summary_judgment for the government noting that the government had the right to retain the refund with or without the agreement so petitioners suffered no prejudice the same rationale applies here we conclude that respondent’s determination was not an abuse_of_discretion we sustain respondent’s administrative determination to proceed with collection of the tax_liability decision will be entered for respondent
